Citation Nr: 1106215	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  10-03 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Evaluation of bilateral hearing loss disability, currently rated 
noncompensable.


REPRESENTATION

Appellant represented by:	Robert A. Embree, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to August 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In 
that decision, the RO granted entitlement to service connection 
for bilateral hearing loss and assigned a noncompensable rating.  
The Veteran timely appealed the assigned rating.

In June 2010, the Veteran and his wife testified during a hearing 
at the RO before the undersigned; a transcript of that hearing is 
of record.  The Veteran also submitted evidence during the 
hearing, consisting of a two page VA document relating to high 
frequency hearing loss.  After the undersigned explained that the 
Veteran should indicate whether he would waive initial RO review 
of this evidence, and that the lack of such a waiver would 
require a remand to the RO that would take additional time, the 
Veteran replied, "Whichever way's quicker. . . ."  Hearing 
Transcript, at 2.  The Board interprets this as a waiver of 
initial RO review of this evidence, as that will result in a 
"quicker" decision.  Consequently, the Board will consider this 
evidence in the first instance.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  On VA audiological testing in April 2009, the Veteran's 
hearing acuity was level I in the right ear and level I in the 
left ear.

2.  On VA audiological testing in November 2009, the Veteran's 
hearing acuity was level I in the right ear and level II in the 
left ear.

3.  On private audiological testing in June 2009, the Veteran's 
hearing acuity was level II in the right ear and level I in the 
left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing have 
not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

As noted above, the claim for a higher rating for bilateral 
hearing loss disability arises from the Veteran's disagreement 
with the rating assigned in connection with the grant of service 
connection.  The courts have held, and VA's General Counsel has 
agreed, that where an underlying claim for service connection has 
been granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no need 
to provide additional VCAA notice or prejudice from absent VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); 
VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as a 
disability rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008).

 The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records.  The Veteran was also afforded two VA 
audiological examinations.  For the reasons discussed below, 
these examinations are adequate for the Board to assess the 
propriety of the rating for the Veteran's bilateral hearing loss.

Moreover, during the Board hearing, the undersigned explained the 
workings of VA's rating schedule as it applies to claims for 
higher ratings for hearing loss and allowed the Veteran and his 
agent to advance arguments with respect to the claimed inadequacy 
of VA's audiometric testing.  He also accepted the document 
submitted in support of the Veteran's claim as noted above.  This 
action provided an opportunity for the Veteran and his agent to 
introduce material evidence and pertinent arguments, in 
compliance with 38 C.F.R. § 3.103(c)(2) (2010).  See Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for a higher rating for bilateral 
hearing loss disability is thus ready to be considered on the 
merits.


Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be staged.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Here, however, as shown below, the evidence 
warrants a uniform noncompensable rating.

Under the rating criteria, the method for rating bilateral 
hearing loss disability is based on examination results including 
a controlled speech discrimination test (Maryland CNC), and a 
pure tone audiometric test of pure tone decibel thresholds at 
1000, 2000, 3000, and 4000 Hz with an average pure tone threshold 
obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a 
Roman numeral designation of auditory acuity level for hearing 
impairment is ascertained based on a combination of the percent 
of speech discrimination and pure tone threshold average.  Once a 
Roman numeral designation of auditory acuity level for each ear 
has been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining the 
Roman numeral designations of auditory acuity level for hearing 
impairment of each ear.  38 C.F.R. § 4.85. 

There is an alternative method of rating hearing loss in defined 
instances of exceptional hearing loss.  Exceptional hearing 
exists when the pure tone threshold at the frequencies of 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  As shown below, there is no 
exceptional hearing loss in this case.  See 38 C.F.R. § 4.86.

On the April 2009 VA audiological examination, the Veteran's pure 
tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
10
45
50
70
44
Left ear
10
40
55
65
42

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.

Using Table VI, the Veteran's April 2009 examination results 
revealed level I hearing in each ear.  Combining these levels 
according to Table VII results in a noncompensable rating.

On the November 2009 VA audiological examination, the Veteran's 
pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
20
55
55
60
48
Left ear
20
45
60
75
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 90 percent in the left ear.

Using Table VI, the Veteran's November 2009 examination results 
revealed level I hearing in the right ear and level II hearing in 
the left ear.  Combining these levels according to Table VII also 
results in a noncompensable rating.

Also of record is a June 2009 private audiogram prepared by Dr. 
Wundrow.  The November 2009 VA examiner indicated that the speech 
recognition scores on Dr. Wundrow's June 2009 report, which were 
lower than those on both VA examinations, were somewhat suspect 
because the test was not performed properly, i.e., only a single 
level rather than several levels were used for the speech 
recognition testing.  In addition, Dr. Wundrow's audiogram is in 
graph format only, without a precise numerical indication of the 
pure tone thresholds.  In Kelly v. Brown, 7 Vet. App. 471, 474 
(1995), the Court held that it was unable to interpret the 
results of such a graph, because this would constitute a factual 
finding it is precluded from making.  The Court criticized the 
Board in that case for not discussing the speech recognition 
results in that report.  Id.  In this case, the Board finds that 
the June 2009 audiogram appears sufficiently readable and 
compliant to interpret the results and in any event does not 
change the outcome of the case.

On the June 2009 private audiological examination, the Veteran's 
pure tone thresholds, in decibels, appeared to be as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
25
55
60
75
54
Left ear
25
45
65
75
53

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.

Using Table VI, the Veteran's June 2009 private examination 
results revealed level II hearing in the right ear and level I 
hearing in the left ear.  Combining these levels according to 
Table VII again results in a noncompensable rating.

The above evidence reflects that application of the rating 
schedule to the numeric designations assigned based on the three 
audiological examination reports in the claims file reflects that 
the appropriate rating for the bilateral hearing loss is a 
noncompensable one throughout the appeal period.  The Veteran 
clearly did not meet the criteria for a higher rating during any 
discrete period involved in this appeal.

In his written statements and hearing testimony, the Veteran has 
argued that he is entitled to a higher rating for his hearing 
loss because VA's methods of testing and measuring hearing loss 
are flawed.  In particular, the Veteran and his agent have argued 
that the audiological tests performed by someone with a low 
pitched voice would not accurately reflect the problems that the 
Veteran would have hearing higher frequency voices or a mixture 
of high and low frequency sounds.  During the hearing, the 
Veteran identified social gatherings and his job with the phone 
company as situations in which he experienced difficulties due to 
his hearing loss.  In addition, the Veteran submitted a letter 
from Dr. Wundrow in which he took issue with the ratings for 
hearing loss, stating that if impaired hearing is a disability 
when the auditory thresholds for at least three frequencies are 
26 decibels or greater, see 38 C.F.R. § 3.385, then the rating 
tables should not require an average of 55 decibels for a 
compensable rating.  Dr. Wundrow also recommended using another 
audiological assessment tool that more accurately reflects on an 
individual's speech communications skills, one that takes account 
of background noise rather than the CNC test which assesses an 
individual's ability to recognize one word in a quiet 
environment.  The VA document submitted by the Veteran indicates 
that there are difficulties associated with an ability to hear 
low pitched sounds and an inability to hear high frequency 
sounds.

The testimony and arguments of the Veteran and his agent raise 
several issues.  
In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court 
addressed a challenge to VA's audiological testing practices, 
specifically, whether VA's policy of conducting all audiometry 
testing of hearing-loss claimants in a sound-controlled room was 
valid.  The Court also addressed the requirements for an adequate 
VA audiological examination report.  The Court upheld VA's policy 
of conducting audiometry testing in a sound controlled room.  The 
Court also held that, in addition to in addition to dictating 
objective test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or her 
final report.  Subsequently, however, in Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal 
Circuit indicated that, "while the effects of a disability on 
one's daily life are arguably relevant to a doctor conducting a 
medical examination, those effects are not relevant to a 
disability rating made by a ratings specialist," and "VA has 
never adopted an interpretation to the contrary."

In this case, the April and November 2009 VA examination reports 
did not describe the functional effects caused by the Veteran's 
hearing loss disability.  However, in light of the above quoted 
language from Vazquez-Flores, while the absence of such a 
description may have rendered the examination report flawed, this 
flaw is not relevant to the rating of the Veteran's bilateral 
hearing loss disability.  That rating is determined by a  
mechanical application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  As to Dr. 
Wundrow's contention that the ratings for hearing loss in the 
Rating Schedule are flawed, and the contentions of the Veteran, 
his agent, and Dr. Wundrow that VA's audiometric testing is 
flawed and should be replaced by a better system, the Board 
appreciates the thoroughness and thoughtfulness of the arguments 
presented.  These statements and arguments amount to a contention 
that VA's audiometric testing system and its ratings for hearing 
loss disability are generally flawed in that they do not take 
account of difficulties in hearing different voices and different 
frequencies in every day life.  However, the Board is bound by 
the applicable statutes and regulations, and these include the 
requirements for audiometric testing and the rating criteria in 
38 C.F.R. § 4.85 and 4.86.  38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 20.101(a) (2010).  

The remaining question is whether referral for extraschedular 
consideration is warranted.  Consideration of referral for an 
extraschedular rating requires a three-step inquiry.  See Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required. 
 If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
then the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third step 
is to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted. 

The Veteran's argument is that the rating criteria do not account 
for the social and occupational impairment caused by his hearing 
loss disability.  The Board finds that the Veteran is correct 
that the schedular criteria do not contemplate the symptomatology 
described by the Veteran.  Therefore, the Board must determine 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as marked interference with 
employment, frequent hospitalization, or that the Veteran's 
symptoms have otherwise rendered impractical the application of 
the regular schedular standards.  While the Veteran complained of 
difficulty hearing in social situations, problems caused by 
inability to hear certain sounds in his job, and inability to 
hear emergency vehicles, this testimony does not reflect frequent 
hospitalization or marked interference with employment, i.e., 
beyond that contemplated by the assigned noncompensable rating.  
As the Veteran's symptoms are not so significant to have rendered 
impractical the application of the regular schedular standards, 
referral for consideration of an extraschedular evaluation for 
his bilateral hearing loss disability is not warranted.  38 
C.F.R. § 3.321(b)(1).

Finally, the evidence, including the Veteran's testimony, does 
not reflect that the Veteran's bilateral hearing los disability 
causes unemployability.  Consequently, there is no implicit claim 
for a total disability rating based on individual unemployability 
(TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence is 
against the claim for a compensable rating for bilateral hearing 
loss disability.  The benefit-of-the-doubt doctrine is therefore 
not for application, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to a compensable rating for bilateral hearing loss 
disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


